NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1




                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                               Argued September 13, 2018
                               Decided November 26, 2018

                                         Before

                     JOEL M. FLAUM, Circuit Judge

                     DANIEL A. MANION, Circuit Judge

                     ILANA DIAMOND ROVNER, Circuit Judge

No. 18-1741

CORALYNN E. WHITE,                              Appeal from the United States District
    Plaintiff-Appellant,                        Court for the Southern District of
                                                Illinois.
      v.
                                                No. 3:17-cv-00087
JOSEPH JAMES FITZPATRICK, et al.,
     Defendants-Appellees.                      J. Phil Gilbert,
                                                Judge.

                                        ORDER

    Coralynn White was charged with battery, but a jury found her not guilty. She asserts
that Oﬃcer Thomas Wuest and Sergeant Mark Berndsen of the Breese, Illinois, Police
Department falsely charged her with assaulting Joseph Fitzpatrick, the father of her child,
to bolster Fitzpatrick’s position in a custody hearing. White further alleges that
Fitzpatrick, his wife Amber, and their neighbor, Jay Staser, conspired with the oﬃcers.
White brought a Section 1983 action against the oﬃcers, the City of Breese, Fitzpatrick,
Amber, and Staser asserting violations of the Fourth and Fourteenth Amendments. She
also brought various state law claims against the individual defendants (including claims
for malicious prosecution and false arrest) and a Monell claim against the City of Breese.
No. 18-1741                                                                          Page 2

      The district court granted summary judgment in favor of defendants, and White
appeals. For the reasons stated below, we aﬃrm.
                                              I.
    White and Fitzpatrick had a child together and lived together for a brief time after the
child was born, though they were never married to each other. In June 2015, White had
primary custody of their then-six-year-old child, G.F., who visited Fitzpatrick every other
weekend. The couple had custody disputes at various times including in June 2015.
    On Sunday, June 7, 2015, White had to drive to Fitzpatrick’s home to pick up G.F.,
who had been visiting his father that weekend. Originally, because they lived some
distance from each other, Fitzpatrick and White agreed that he would meet her at a gas
station about 30 minutes from his home in Breese, Illinois. Fitzpatrick, however, lied to
White stating he could not meet White because he did not have a car seat for their son
because Amber was not home. White was mad that she had to drive over an hour to
Fitzpatrick’s home.
    What happened after White arrived at Fitzpatrick’s home is in dispute. According to
White, shortly after she entered the home, Fitzpatrick said, “Are you ready for this?” and
struck her in the side of the head, knocking her to the foyer floor. Fitzpatrick then pinned
her to the floor and began screaming that White had cut him with a razor. White contends
that she did not cut Fitzpatrick and that his wounds were self-inflicted. While she did not
see him cut himself, she saw blood dripping around her while Fitzpatrick held her face-
down on the floor. At some point she saw Amber, G.F., and a little girl run through the
house.
    According to Fitzpatrick, when White came into his home, he yelled for G.F., who was
in his bedroom, saying that his mom was there. White then “started running her mouth”
about the pick-up schedule change and the court custody dispute. Next, she started
hitting Fitzpatrick, and Fitzpatrick then noticed that he was bleeding. Once he realized
that he had been cut, Fitzpatrick called to Amber, who was in the other room, and told
her to get the kids out of the house and call 911. (In addition to G.F., there were two other
children in the house: Amber’s daughter and Amber and Fitzpatrick’s daughter.)
Fitzpatrick asserts that he struck White in the jaw in self-defense, knocking her to the
ground. When he jumped on top of her, he noticed a knife in her hand and pushed it out,
though he was unsure if he touched it.
    Amber ran next door to Jay and Jaime Staser’s house to get help and made a frantic
call to 911 reporting that White had cut Fitzpatrick and said that she was going to kill
him. Amber also asked the 911 dispatcher to send an ambulance. Jay Staser, in turn, ran
No. 18-1741                                                                                         Page 3

to the Fitzpatricks’ home, where he found that Fitzpatrick had been stabbed and White
was on the floor screaming, “I will kill you!” Staser then helped Fitzpatrick restrain White
until the police came.
    Oﬃcer Thomas Wuest of the Breese Police Department was contacted by 911 dispatch
that there was an active, physical domestic incident. Dispatch also advised that the
“stepmother” had a knife inside the house. This was not the first time Wuest was at the
Fitzpatricks’ home; Wuest had responded to an earlier domestic disturbance call
involving Fitzpatrick and Amber at their home.
    When Wuest arrived, Staser poked his head out of the front door and told him to
hurry up and get inside. Wuest entered the home to find the foyer and Fitzpatrick covered
in blood, Fitzpatrick and Staser pinning White to the floor, and Fitzpatrick yelling that
White had stabbed him. Fitzpatrick had blood gushing from a wound in his arm, and
White had blood on her face and on her shirt. In an attempt to secure the scene, Wuest
handcuﬀed White, who was screaming, and took her to the curb where he left her with a
Clinton County deputy. While Wuest took White outside, Fitzpatrick and Staser stayed
in the house by themselves for thirty seconds to two minutes while Fitzpatrick tended to
his wounds. Wuest also called for backup and asked dispatch to call his supervisor,
Sergeant Mark Berndsen, to come to the scene because of the seriousness of the situation.
     Shortly thereafter, Berndsen, who was oﬀ-duty at the time, arrived. He saw White
sitting on the curb and noticed that while she had blood on her face and shirt, she was
not bleeding. Berndsen then went into the house where he listened as Fitzpatrick talked
with Wuest and a deputy about what happened. Emergency medical personnel
responded as well and treated Fitzpatrick at the scene for the multiple wounds to his face,
neck, chest, and arm. Fitzpatrick was later treated at a nearby emergency room where he
received five stitches in a wound near his collarbone and five staples in a wound in his
arm.
   Wuest briefed Berndsen on the situation and then returned to the house where he took
photographs of the scene and Fitzpatrick and collected a small wooden-handled pocket
knife into evidence. (The knife had no visible blood on it.1) He also photographed White
as she sat outside on the curb. There is conflicting deposition testimony in the record

1 On June 8, 2015, the day after the confrontation, G.F. told Berndsen that the knife was his and that his
father had given it to him. G.F. stated that he did not have the knife at his father’s house that weekend
and that he normally kept it in a “junk drawer” at his mother’s house. It is unclear from the record
whether Berndsen spoke to G.F. about the knife before or after issuing his statement of probable cause. In
July 2015, the knife was sent to the Illinois State Police forensic lab for testing which showed no blood or
fingerprints.
No. 18-1741                                                                        Page 4

about when the knife was discovered. Wuest testified at his deposition in this case that
he saw the knife against the foyer wall while he was handcuﬃng White before removing
her from the house, whereas Staser testified that he first saw the knife when one of the
oﬃcers pointed it out after White had been taken out of the house.
    While Wuest gathered evidence, Berndsen called the State’s Attorney from the scene
to ask whether they should take Fitzpatrick’s shirt into evidence. According to Berndsen,
the State’s Attorney asked him what the shirt “was gonna prove,” to which he responded
that it had Fitzpatrick’s blood on it. The State’s Attorney then told Berndsen that “he
didn’t need it.” (The Fitzpatricks later discarded the shirt.)
    White was taken to the Clinton County jail for questioning where, after receiving
Miranda warnings, she was interviewed by Berndsen. During the interview, she relayed
her account of the evening’s events and oﬀered to take a lie detector test. At the end of
the interview, Berndsen advised White that she was going to be charged with aggravated
domestic battery, and he left her with jail personnel to be photographed and fingerprinted
before returning to the Breese Police Station. Fitzpatrick and Amber were also
interviewed later at the station after visiting the emergency room. Toward the end of his
interview of Fitzpatrick, after Fitzpatrick inquired about next steps, Berndsen gave
Fitzpatrick information about how to obtain a protective order and also confirmed
counseling options were available for his son. After conducting the interviews, Berndsen
completed a “statement of probable cause” for aggravated domestic battery, which was
forwarded to the State’s Attorney. The State’s Attorney charged White in an information
with two counts of aggravated battery and one count of aggravated domestic battery. The
case proceeded to trial where a jury found White not guilty on all charges.
      Before the resolution of White’s criminal case, Fitzpatrick sought a protective order
against White, which was granted, and custody of their child. Part of the evidence in the
custody proceeding was White’s then-pending criminal charges. Primary custody was
granted to Fitzpatrick. White regained primary custody after her acquittal.
       In federal court, White sued Fitzpatrick, Amber, Wuest, Berndsen, and Staser
alleging that they conspired to deprive her of her rights under the Fourth and Fourteenth
Amendments. White also asserted various state law claims, including conspiracy and
false arrest. She also sued the City of Breese, asserting a Monell claim based on the
oﬃcers’ conduct, specifically, leaving Fitzpatrick and Staser unattended in the house and
not taking Fitzpatrick’s shirt into evidence, and their superior’s tacit approval of that
conduct. White dismissed Staser from the suit. The district court granted summary
judgment to the remaining defendants on the federal claims concluding that there was
no conspiracy, the oﬃcers had probable cause to arrest White, the oﬃcers were entitled
No. 18-1741                                                                          Page 5

to qualified immunity, and the defendants did not violate White’s right to due process.
The district court also granted summary judgment on the state false arrest claim because
it held that it was tied to the probable cause determination, but declined to exercise
supplemental jurisdiction over the remaining state law claims. White now appeals.
                                             II.
        We review the district court’s grant of summary judgment de novo taking all
reasonable inferences in favor of White as the non-moving party. Burritt v. Ditlefsen, 807
F.3d 239, 248 (7th Cir. 2015). “Summary judgment is proper when ‘the movant shows that
there is no genuine dispute as to any material fact and the movant is entitled to judgment
as a matter of law.’” Id. (quoting Fed. R. Civ. P. 56(a)).
A. Probable Cause
        On appeal, White argues that the district court erred in concluding the oﬃcers had
probable cause to arrest her. “Probable cause is an absolute defense” to a false arrest claim
in violation of the Fourth Amendment. Hurt v. Wise, 880 F.3d 831, 841 (7th Cir. 2018). If
the police oﬃcers had probable cause to arrest White, our inquiry on the Fourth
Amendment claim for false arrest “is foreclosed.” Fleming v. Livingston Cty., 674 F.3d 874,
878 (7th Cir. 2012). “A police oﬃcer has probable cause to arrest when, at the moment the
decision is made, the facts and circumstances within her knowledge, and of which she
has reasonably trustworthy information would warrant a prudent person in believing
that suspect has committed or was committing an oﬀense.” Id. at 878–79 (quoting Qian v.
Kautz, 168 F.3d 949, 953 (7th Cir. 1999)). To make a determination regarding probable
cause, “we must step into the shoes of a reasonable person in the position of the oﬃcer,
considering the facts known to the oﬃcer at the time.” Williams v. City of Chicago, 733 F.3d
749, 756 (7th Cir. 2013) (internal quotation omitted). An oﬃcer’s belief need not “be
correct or even more likely true than false, so long as it is reasonable.” Fleming, 674 F.3d
at 879 (quoting Qian, 168 F.3d at 953). Eyewitness statements may supply probable cause,
regardless of “whether the accused person denies the allegations.” Askew v. City of
Chicago, 440 F.3d 894, 895 (7th Cir. 2006). “Police need not conduct an investigation but
may arrest and let prosecutors and courts determine who is telling the truth.” Id. Finally,
“[w]hether an oﬃcer had probable cause to make an arrest generally will present a
question for the jury, although the court can decide it when the material facts are not
disputed.” Jones ex rel. Jones v. Webb, 45 F.3d 178, 182 (7th Cir. 1995).
       In her opening brief, White essentially reargues what appears to be the evidence
of her criminal case. Neither the district court nor this court, however, have been tasked
with determining White’s criminal liability or even deciding exactly what happened the
evening of June 7, 2015. Rather, our charge is to look at the totality of the circumstances
No. 18-1741                                                                          Page 6

and determine whether it was reasonable for Wuest and Berndsen to conclude at the time
of her arrest that there was probable cause. We hold that such a conclusion was
reasonable.
       The salient facts that were known to Wuest and Berndsen at the time of White’s
arrest are as follows: There was a frantic 911 call that White had a knife and was
threatening to kill Fitzpatrick at the residence where police had previously been called
for a domestic dispute. When the oﬃcers arrived on the scene, Fitzpatrick was bloody
with open wounds on his outer forearm and near his collarbone, and White was covered
in blood, though not bleeding, and was pinned down by Fitzpatrick and Staser. A knife
was recovered from the scene, but without any blood on it. Staser and Fitzpatrick both
told the oﬃcers that White threatened to kill Fitzpatrick. The oﬃcers knew the following:
White and Fitzpatrick were in the midst of a custody dispute, Fitzpatrick lied to White
about being unable to meet her for their son’s pick-up, Fitzpatrick claimed that White cut
him, and White denied stabbing Fitzpatrick and asserted his wounds were self-inflicted.
       In light of the severity and location of Fitzpatrick’s wounds as well as what
Fitzpatrick and Staser told police about White threatening to kill Fizpatrick and Amber’s
frantic 911 call, it was reasonable for an oﬃcer to believe that White had stabbed
Fitzpatrick. The oﬃcers knew that White denied stabbing Fitzpatrick, but such
inconsistencies are not fatal to a finding of probable cause. See Askew, 440 F.3d at 896
(“[P]olice often encounter competing and inconsistent stories.”).
        In support of her argument about whether there was probable cause to arrest her,
White points to several issues of fact (the lack of blood and fingerprints on the knife, the
timing of the knife’s discovery at the scene, Fitzpatrick lying to her about his availability
to drive G.F. to the agreed pick-up location, her statement and Berndsen’s rejection of her
oﬀer to take a lie detector test, Berndsen advising Fitzpatrick about the protective order,
Fitzpatrick and Staser not being searched for a knife or razor, and the alleged conspiracy
among the defendants). These issues are not material to the determination of whether
there was probable cause for her arrest. See United States v. Sawyer, 224 F.3d 675, 679 (7th
Cir. 2000) (“Probable cause…does not require evidence suﬃcient to support a conviction
or even evidence demonstrating that it is more likely than not that the suspect committed
the crime.”). As we noted in Askew v. City of Chicago, when police are “on the scene [they]
must act yet lack the tools to determine immediately where the truth lies,” and it is normal
for conflicting stories, denials, and inconsistences to be present, including “[p]olice [not]
always follow[ing] correct procedure[s].” 440 F.3d at 896. Whether to proceed with the
case is a prosecutor’s decision, and whether a jury convicts or acquits does not impact the
existence of probable cause at the time of the arrest. See id. (“The Constitution permits
No. 18-1741                                                                                            Page 7

[police oﬃcers] to initiate the criminal process and leave the sifting of competing claims
and inferences to detectives, prosecutors, judges, and juries in the criminal prosecution.”).
In light of the totality of the circumstances, we conclude that it was reasonable for the
oﬃcers to arrest White and charge her with aggravated domestic battery. 2 Therefore,
summary judgment on White’s Fourth Amendment claim was proper. 3
B. Conspiracy
    White argues that the district court erred by granting summary judgment on her claim
that Fitzpatrick and Amber conspired with Wuest and Berndsen to deprive her
constitutional rights. A private party can be liable under Section 1983 if he “conspired . .
. with state oﬃcials to deprive [the plaintiﬀ] of his civil rights.” Case v. Milewski, 327 F.3d
564, 567 (7th Cir. 2003) (citing Adickes v. S.H. Kress and Co., 398 U.S. 144, 152 (1970)). To
establish conspiracy, White must “show an underlying constitutional violation” and that
“the defendants agreed to inflict the constitutional harm.” Hurt, 880 F.3d at 842. “Because
conspiracies are often carried out clandestinely and direct evidence is rarely available,
plaintiﬀs can use circumstantial evidence to establish a conspiracy, but such evidence
cannot be speculative.” Daugherty v. Harrington, 906 F.3d 606, 612 (7th Cir. 2018) (quoting
Beaman v. Freesmeyer, 776 F.3d 500, 511 (7th Cir. 2015)).
    White asserts various allegations to support her conspiracy claim: the Fitzpatricks’
employment at a nearby federal prison, Fitzpatrick’s and Staser’s friendship with police
oﬃcers, Staser is “best friends” with Wuest (a fact both men rebutted in their deposition
testimony), Amber’s prior employment at the Clinton County Sheriﬀ’s Oﬃce (where she
knew Berndsen), Staser’s and Wuest’s membership on the volunteer fire department,
Wuest’s acquaintance with Fitzpatrick from previous domestic incidents (for which
Fitzpatrick was arrested), and Wuest’s and Fitzpatrick’s children attend the same school.
Even taking these assertions as true, the connection between these alleged facts and a
conspiracy is speculative, and they do not establish conspiracy among the Fitzpatricks
and the oﬃcers. The district court properly concluded that “the record is devoid of


2 White also cites the opinion of her expert witness, Michael Lyman, a former police officer and criminology
professor, that there was no probable cause for White’s arrest. The facts are undisputed and the
determination of probable cause is a question of law, so Lyman’s opinion is unpersuasive. See Jimenez v.
City of Chicago, 732 F.3d 710, 721 (7th Cir. 2013) (“As a general rule, [ ] an expert may not offer a legal
opinion.”).
3 In her reply brief, White challenges the district court’s grant of summary judgment to defendants on her

common law false arrest claim against Fitzpatrick and Amber. She did not raise that issue in her opening
brief and, therefore, has waived it. United States ex rel. Berkowitz v. Automation Aids, Inc., 896 F.3d 834, 843
(7th Cir. 2018).
No. 18-1741                                                                                        Page 8

evidence that Joseph and Amber Fitzpatrick acted in concert with the police to frame
White and violate her rights.” Therefore, summary judgment in favor of defendants on
White’s claim that the Fitzpatricks conspired with the oﬃcers to deprive her of her
constitutional rights was appropriate.
C. Due Process
      White asserts that her due process right, namely her right to custody of her son,
was deprived when Fitzpatrick and Staser planted the knife at the scene and when the
oﬃcers failed to take Fitzpatrick’s shirt into evidence.
       Concerning the knife, “allegations of evidence fabrication can support a due
process claim under § 1983.” Saunders-El v. Rohde, 778 F.3d 556, 559 (7th Cir. 2015). If the
fabricated evidence is later used to deprive an individual of his liberty in some way, the
police oﬃcer has violated the individual’s due process rights. Id. at 560 (citing Whitlock v.
Bruegemann, 682 F.3d 567, 580 (7th Cir. 2012)).
       White argues that Wuest gave Fitzpatrick and Staser the opportunity to plant the
knife when he left them alone in the house while he took her outside. As we discussed
above, there is no evidence that either of the oﬃcers acted in concert with Fitzpatrick and
Staser, even if Fizpatrick and Staser planted the knife. Moreover, there is no evidence that
Wuest was doing anything other than attempting to secure the scene, albeit not in the
most thorough manner, by leaving a bleeding Fitzpatrick tending to his wounds alone
with Staser in the house while taking White outside. Her due process claim based on her
contention the police fabricated evidence by planting the knife fails.
       Next, White argues that the oﬃcers’ failure to take Fitzpatrick’s t-shirt into
evidence violated her due process rights. “[T]he destruction of potentially exculpatory
evidence violates the defendant’s right to due process if (1) the State acted in bad faith;
(2) the exculpatory value of the evidence was apparent before it was destroyed; and (3)
the evidence was of such a nature that the petitioner was unable to obtain comparable
evidence by other reasonably available means.” McCarthy v. Pollard, 656 F.3d 478, 485 (7th
Cir. 2011).
       White has presented no evidence that the oﬃcers acted in bad faith when they did
not take the shirt into evidence. Here Berndsen did not know if the evidence was
exculpatory and sought the guidance of the State’s Attorney about whether to take the
shirt into evidence. 4 “[C]riticism of police methods does not by itself establish a

4White argues that Berndsen first mentioned his call to the State’s Attorney about the shirt in this case
and never mentioned the call in any of the child custody, protective order, or criminal proceedings that
occurred before this case. Based on the record from those prior proceedings filed with the district court,
No. 18-1741                                                                                   Page 9

constitutional violation.” Hart v. Mannina, 798 F.3d 578, 588 (7th Cir. 2015). “A police
oﬃcer’s duty to preserve evidence applies when the oﬃcer either knows the evidence is
exculpatory or destroys the evidence in bad faith.” Id. at 589. Mere negligence by police
absent a showing of bad faith does not constitute a constitutional violation. See Arizona v.
Youngblood, 488 U.S. 51, 57–58 (1988) (holding there was no denial of due process when
police, while investigating a sexual assault, failed to refrigerate the victim’s clothing and
perform tests on semen samples where there was no suggestion of bad faith by the police
and that such conduct was “at worst” negligence).
        White has also presented no evidence that the shirt had any exculpatory value.
White argues that “[a]ny cutting instrument necessarily would have gone through
[Fitzpatrick’s] shirt to inflict the wound on his left shoulder, near the neck, but beneath
the collar line. On the other hand, a wound could have been self-inflicted by a razor
without cutting the shirt.” At best, this argument is speculative and establishes that the
shirt had a very low exculpatory value to the fundamental issue in the criminal case,
which was whether it was White or Fitzpatrick who cut Fitzpatrick. Moreover, because of
the location of the wound near the collarbone, either Fitzpatrick or White could have
easily cut or not cut through the shirt when inflicting the wound; thus, had the shirt been
preserved its exculpatory value would have been minimal. See generally California v.
Trombetta, 467 U.S. 479, 489 (1984) (noting that the exculpatory value of evidence must be
apparent and holding that the preservation of breath samples from breathalyzers had
extremely low chance of having any exculpatory value to defendants’ defenses because
it would only confirm the breath test machine’s determination). Accordingly, White has
failed to establish that her due process right to custody of her child was violated by
fabrication of evidence or the destruction of exculpatory evidence.
D. Monell Claim
       White argues that the City of Breese violated her constitutional rights under the
Fourth and Fourteenth Amendments pursuant to Monell v. Department of Social Services,
436 U.S. 658 (1978). White forfeited her right to raise this issue on appeal by failing to
present any arguments on this issue before the district court. There she merely stated that
“[i]ssues of fact exist precluding Summary Judgment in favor of the City of Breese,”
without citing what those facts were or why they precluded summary judgment on this
issue. Jarrard v. CDI Telecomms., Inc., 408 F.3d 905, 916 (7th Cir. 2005) (holding that an
appellant who “failed to develop [an argument] in the district court (or here for that


Berndsen was never questioned in those prior proceedings about what he did with the shirt or why he
did not take it into evidence.
No. 18-1741                                                                       Page 10

matter) with citation to relevant authority or meaningful argument” forfeited the
argument on appeal). Therefore, we aﬃrm the district court’s grant of summary
judgment on White’s Monell claim.
                                           III.
       Based on the totality of the circumstances, the oﬃcers had probable cause to arrest
White. There is no evidence to support White’s claims that the Fitzpatricks conspired with
the oﬃcers or that her due process rights were violated. Finally, White forfeited her right
to challenge the district court’s grant of summary judgment in favor of the City of Breese
on her Monell claim. For these reasons, we AFFIRM the grant of summary judgment.